Exhibit 10.1
FIRST AMENDMENT
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
 This First Amendment to Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into this 26th day of January 2010, by and between
Silicon Valley Bank (“Bank”) and Betawave Corporation, a Delaware corporation
(“Borrower”) whose address is 706 Mission Street, 10th Floor, San Francisco, CA
94103.
 
Recitals
 
A.           Bank and Borrower have entered into the Amended and Restated Loan
and Security Agreement, dated as of November 25, 2009 (as the same may from time
to time be amended, modified, supplemented or restated, the “Loan Agreement”).
 
B.           Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.
 
C.           Borrower has requested an extension of the maturity date.  Bank has
agreed to such request, but only to the extent, in accordance with the terms,
subject to the conditions and in reliance upon the representations and
warranties set forth below.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1. Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
 
2. Amendments to Loan Agreement.
 
2.1 Section 13.1                      (Definitions).  The definition of
“Maturity Date” in Section 13.1 of the Loan Agreement is amended by deleting it
in its entirety and replacing it with the following:
 
“Maturity Date” is March 1, 2010.
 
2.2 Section 13.1 (Definitions).  The definition of “Restructuring Fee Date” in
Section 13.1 of the Loan Agreement is amended by deleting it in its entirety and
replacing it with the following:
 
“Restructuring Fee Date” is the Maturity Date; provided, however, that if the
Maturity Date is extended beyond March 1, 2010 by Bank then the “Restructuring
Fee Date” shall be the earlier to occur of (a) the extended Maturity Date or (b)
March 27, 2010.
 
1

--------------------------------------------------------------------------------


3. Limitation of Amendments.
 
3.1 The amendments set forth in Section 2 above are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Transaction Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Transaction Document.
 
3.2 This Amendment shall be construed in connection with and as part of the
Transaction Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Transaction Documents, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect.
 
4. Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:
 
4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Transaction Documents are true, accurate and
complete in all material respects as of the date hereof (except to the extent
such representations and warranties relate to an earlier date, in which case
they are true and correct as of such date), and (b) no Event of Default has
occurred and is continuing;
 
4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;
 
4.3 The organizational documents of Borrower most recently delivered to Bank
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;
 
4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;
 
4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;
 
4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and
 
2

--------------------------------------------------------------------------------


4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
 
5. Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
 
6. Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and
(b) Borrower’s payment of a facility fee in the amount of One Thousand Dollars
($1,000) in regard to the extension of the Maturity Date set forth herein.
 
[Signature page follows.]
 
3

--------------------------------------------------------------------------------


In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
 
BANK
BORROWER
 
Silicon Valley Bank
 
 
By: /s/ Vincent Vallejos
Name:  Vincent Vallejos                                                     
Title:    Relationship Manager                       
 
Betawave Corporation
 
 
By:  /s/ David Lorie
Name:   David Lorie                                
Title:     Secretary and General
Counsel                                                   



 
 
4